                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GUILLERMO TRUJILLO CRUZ,                         Case No. 19-cv-05825-HSG
                                   8                     Plaintiff,                          ORDER TO SHOW CAUSE WHY IN
                                                                                             FORMA PAUPERIS STATUS SHOULD
                                   9              v.                                         NOT BE REVOKED
                                  10        KUMBAT,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983 on September 18, 2019. On December 30, 2019, the Court granted plaintiff

                                  15   leave to proceed in forma pauperis. Dkt. No. 8. On January 2, 2020, the Court screened the

                                  16   complaint and found that the complaint’s allegation that, on July 19, 2018, defendant Kumbat

                                  17   sexually harassed plaintiff stated an Eighth Amendment claim for sexual harassment and the

                                  18   complaint’s allegation that defendant Kumbat subsequently deliberately spread a rumor that she
                                  19   had been sexually harassed by plaintiff stated a cognizable claim for violation of the Eighth

                                  20   Amendment’s prohibition on deliberate indifference to inmate safety. Dkt. No. 9. The Court has

                                  21   since learned that, in the Eastern District of California, plaintiff has been denied leave to proceed

                                  22   in forma pauperis pursuant to 28 U.S.C. § 1915(g) based on dismissals of actions in 2014 through

                                  23   2017. See, e.g., Cruz v. White, et al., 2:19-cv-1518 KJM KJN P, Dkt. Nos. 13 and 19 (E.D. Cal.);

                                  24   Cruz v. Chappius, 2:18-cv-0193 KJM KJN P, Dkt. Nos 42 and 54 (E.D. Cal.). For the reasons set

                                  25   forth below, the Court orders plaintiff to show cause, within twenty-eight (28) days of the date of

                                  26   this order, why plaintiff’s in forma pauperis status should not be revoked pursuant to the three
                                  27   strikes provision set forth in 28 U.S.C. § 1915.

                                  28   //
                                   1                                               DISCUSSION

                                   2   I.     PLRA’s Three-Strikes Provision

                                   3          This action is governed by the Prison Litigation Reform Act of 1996 (“PLRA”) which was

                                   4   enacted, and became effective, on April 26, 1996. The PLRA provides that a prisoner may not

                                   5   bring a civil action under 28 U.S.C. § 1915, i.e., may not proceed in forma pauperis, “if the

                                   6   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                   7   an action . . . in a court of the United States that was dismissed on the grounds that it is frivolous,

                                   8   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

                                   9   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                  10          For purposes of a dismissal that may be counted under Section 1915(g), the Ninth Circuit

                                  11   gives this guidance: The phrase “fails to state a claim on which relief may be granted” parallels

                                  12   the language of Federal Rule of Civil Procedure 12(b)(6) and apparently means the same thing.
Northern District of California
 United States District Court




                                  13   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A case “is frivolous if it is ‘of little weight

                                  14   or importance: having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if it

                                  15   was filed with the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all

                                  16   unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to deny a

                                  17   prisoner’s IFP status only when, after careful evaluation of the order dismissing an action, and

                                  18   other relevant information, the district court determines that the action was dismissed because it

                                  19   was frivolous, malicious or failed to state a claim.” Id. at 1121.

                                  20          A court may count as strikes dismissals of district court cases as well as dismissals of

                                  21   appeals. See Rodriguez v. Cook, 169 F.3d 1176, 1178 (9th Cir. 1999) (prisoner does not get three

                                  22   frivolous claims and three frivolous appeals before being barred by § 1915(g)). But the dismissal

                                  23   of an appeal may count as a strike only if based on a qualifying reason under § 1915(g). A district

                                  24   court is not required to announce in an order that its dismissal constitutes a strike under § 1915(g)

                                  25   for that dismissal to later count as a strike. See Andrews, 398 F.3d at 1119 n.8. Nor is the

                                  26   appellate court required to announce whether a dismissal of an appeal may be counted as a strike

                                  27   in later cases. See Furnace v. Giurbino, 838 F.3d 1019, 1029 (9th Cir. 2016).

                                  28          In determining whether a prior dismissal counts as a strike, the Court “should look to the
                                                                                          2
                                   1   substance of the dismissed lawsuit, and not to how the district court labelled or styled the

                                   2   dismissal.” Harris v. Harris, 935 F.3d 670, 673 (9th Cir. 2019) (internal quotations marks and

                                   3   citation omitted). To be counted as a strike, a case must be dismissed in its entirety as frivolous,

                                   4   malicious or for failure to state a claim. Id. at 674. Even if certain claims in a lawsuit are

                                   5   dismissed as frivolous, malicious or for failure to state a claim, that case will not qualify as a strike

                                   6   if other claims are not dismissed or are dismissed for different non-enumerated reasons. Id.

                                   7   (declining to impose strike where actions were dismissed in part for failure to serve, refusal to

                                   8   exercise supplemental jurisdiction over state-law claims, and quasi-judicial immunity).

                                   9          A dismissal based on immunity does not constitute a strike because § 1915(g) omits the

                                  10   immunity language as a ground for a strike. Harris, 935 F.3d at 675. There are rare cases where

                                  11   immunity may be so clear on the face of the complaint that dismissal may qualify as a strike for

                                  12   failure to state a claim, or where immunity is so obvious that the suit is frivolous and dismissal
Northern District of California
 United States District Court




                                  13   counts as a strike. Id. at 676. “But these are exceptional cases where the affirmative defense is

                                  14   readily apparent without resort to any additional information outside the four corners of the

                                  15   complaint. Such will rarely be the case with immunity-based defenses.” Id.

                                  16          A dismissal for failure to exhaust available administrative remedies based upon granting an

                                  17   unenumerated 12(b) motion to dismiss in which evidence is considered, or upon granting a motion

                                  18   for summary judgment, is not a dismissal for a qualifying reason under § 1915(g) (i.e., not a

                                  19   dismissal for failure to state a claim) and may not be considered a strike. Richey v. Dahne, 807

                                  20   F.3d 1202, 1208 (9th Cir. 2015). But a dismissal for failure to exhaust available administrative

                                  21   remedies counts as a strike if the failure to exhaust was clear from the face of the complaint, which

                                  22   would have been sufficient to dismiss under 12(b)(6). See El-Shaddai v. Zamora, 833 F.3d 1036,

                                  23   1043-44 (9th Cir. 2016).

                                  24   II.    Plaintiff’s Strikes

                                  25          The Court finds that, prior to this date, plaintiff has had at least three cases dismissed that

                                  26
                                  27

                                  28
                                                                                          3
                                   1   count as “strikes.”1 The Court takes judicial notice2 of: (1) Trujillo v. Sherman, C No. 1:14-cv-

                                   2   01401-BAM (PC), 2015 WL 13049186 (E.D. Cal. Apr. 24, 2015), aff’d 632 Fed. App’x. 426 (9th

                                   3   Cir. 2016); (2) Cruz v. Ruiz, C No. 1:15-cv-00975-SAB-PC, 2016 WL 8999460 (E.D. Cal. Jan. 6,

                                   4   2016), aff’d 688 Fed. App’x 435 (9th Cir. 2017); (3) Cruz v. Gomez, C No. 1:15-cv-00859 EPG

                                   5   (PC), 2017 WL 1355872 (E.D. Cal. Feb. 3, 2017), aff’d 698 Fed. App’x 368 (9th Cir. 2017);

                                   6   (4) Trujillo v. Gomez, C No. 14-cv-01797 DAD DLB, 2016 WL 1704178 (E.D. Cal. Apr. 28,

                                   7   2016), report and recommendation adopted by Order Adopting Findings and Recommendations

                                   8   and Dismissing the Action for Failure to Exhaust, Trujillo v. Gomez, C No. 14-cv-01797 DAD

                                   9   DLB, Dkt. No. 49, entered Aug. 5, 2016, aff’d 688 Fed. App’x 452 (9th Cir. 2017); and (5)

                                  10   Trujillo v. Gonzalez-Moran, C No. 17-15200 (9th Cir Aug. 21, 2017).3 The Court reviews how

                                  11   the dismissals of these actions constitute “strikes” for the purposes of Section1915(g).

                                  12          (1) Trujillo v. Sherman, C No. 1:14-cv-01401-BAM (PC), 2015 WL 13049186 (E.D. Cal.
Northern District of California
 United States District Court




                                  13   Apr. 24, 2015). This action was dismissed for failure to state a claim because the complaint failed

                                  14   to comply with Fed. R. Civ. P. 8; but also because the appeals coordinator defendant was not

                                  15   linked to, or liable for, any of the alleged constitutional violations; the claims against the CDCR

                                  16   and unidentified state agency defendants were barred by the Eleventh Amendment; there is no

                                  17   respondeat superior liability; and the failure-to-protect claims failed to allege that defendants knew

                                  18   of, and disregarded any, particular risk of harm. See Trujillo v. Gomez, 2015 WL 13049186, at

                                  19
                                       1
                                  20     The Court notes that plaintiff has filed at least six cases in this district, see Trujillo v. Lithe, C
                                       No. 13-cv-05046 HRL; Cruz v. Gutierrez, C No. 19-cv-004726 HSG; Trujillo Cruz v. Kumbat, C
                                  21   No. 19-cv-05825 HSG; Cruz v. Pierston, C No. 19-cv-08039 HSG; and Cruz v. Ortiz, C No. 20-
                                       cv-00176, and has filed at least thirty-nine cases in the Eastern District of California, see, e.g.,
                                  22   Trujillo v. Alvarez, C No. 14-cv-00976-LJO-EPG; Guillermo Trujillo Cruz v. Gomez, et al., C No.
                                       15-cv-00859-EPG; Cruz v. Biter, et al.C No. 17-cv-00084-AWI-MJS; Cruz v. Valdez, C No. 18-
                                  23   cv-00571; and Cruz v. Chappuis, C No. 19-cv-01467-WBS-EFB.
                                       24
                                          The district court “may take judicial notice of proceedings in other courts, both within and
                                  24   without the federal judiciary system, if those proceedings have a direct relation to matters at
                                       issue.” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal quotation marks and
                                  25   citations omitted) (granting request to take judicial notice in § 1983 action of five prior cases in
                                       which plaintiff was pro se litigant, to counter her argument that she deserved special treatment
                                  26   because of her pro se status).
                                       3
                                         Plaintiff is also known as Guillermo Cruz Trujillo, and in titling plaintiff’s cases, courts have
                                  27   presumed plaintiff’s last name to be Trujillo, Trujillo Cruz, or Cruz. The Court has confirmed that
                                       the plaintiff in this action is the same plaintiff in the actions identified above as strikes in this
                                  28   order by relying on the California Department of Corrections and Rehabilitation number assigned
                                       to plaintiff in each action, and confirming the number is the same in actions: AA-2974.
                                                                                             4
                                   1   *2-*4. The Eleventh Amendment bar was readily apparent from the face of the complaint without

                                   2   resort to any additional information outside the four corners of the complaint. The complaint

                                   3   therefore failed to state a claim upon which relief could be granted. The dismissal qualifies as a

                                   4   strike. Andrews, 398 F.3d at 1121 (dismissal for failure to state a claim within meaning of Fed. R.

                                   5   Civ. P. 12 qualifies as strike); Harris, 935 F.3d at 675-76 (dismissal of case on immunity grounds

                                   6   case may qualify as a strike where immunity is so clear on face of complaint or where immunity is

                                   7   so obvious that suit is frivolous).

                                   8              (2) Cruz v. Ruiz, C No. 1:15-cv-00975-SAB-PC, 2016 WL 8999460 (E.D. Cal. Jan. 6,

                                   9   2016). This action was dismissed for failure to state a claim because the property loss claim was

                                  10   not cognizable under federal law because plaintiff had not alleged compliance with the California

                                  11   Tort Claims Act and because the bare allegations of retaliatory motive were insufficient to state a

                                  12   claim for relief. The complaint therefore failed to state a claim upon which relief could be
Northern District of California
 United States District Court




                                  13   granted. The dismissal qualifies as a strike. Andrews, 398 F.3d at 1121 (dismissal for failure to

                                  14   state a claim within meaning of Fed. R. Civ. P. 12 qualifies as strike).

                                  15              (3) Cruz v. Gomez, 2017 WL 1355872 (E.D. Cal. Feb. 3, 2017). This action was dismissed

                                  16   for failure to state a claim because a claim that personal property was destroyed does not state a

                                  17   federal law claim and the complaint’s conclusory allegations did not state a retaliation claim. The

                                  18   complaint therefore failed to state a claim upon which relief could be granted. The dismissal

                                  19   qualifies as a strike. Andrews, 398 F.3d at 1121 (dismissal for failure to state a claim within

                                  20   meaning of Fed. R. Civ. P. 12 qualifies as strike).

                                  21              (4) Trujillo v. Gomez, C No. 14-cv-01797 DAD DLB, 2016 WL 1704178 (E.D. Cal. Apr.

                                  22   28, 2016). This action was dismissed because the failure to exhaust administrative remedies was

                                  23   clear from the face of complaint. 2016 WL 1704178, at *2, *4. The dismissal therefore qualifies

                                  24   as a strike. El-Shaddai, 833 F.3d at 1043-44 (dismissal for failure to exhaust available

                                  25   administrative remedies where failure to exhaust was clear from face of the complaint counts as a

                                  26   strike).

                                  27              (5) Trujillo v. Gonzalez-Moran, C No. 17-15200 (9th Cir Aug. 21, 2017). This appeal was

                                  28   dismissed as frivolous and therefore counts as a strike. See Rodriguez, 169 F.3d at 1178.
                                                                                         5
                                   1          The first four actions were dismissed by magistrate judges for failure to state a claim upon

                                   2   which relief may be granted. In these cases, only plaintiff had consented to proceed before a

                                   3   magistrate judge and the cases were dismissed before service of process on any defendant. The

                                   4   Ninth Circuit has recently held that, although there is no longer a “dispute that a magistrate judge

                                   5   lacks the authority to dismiss a case unless all parties have consented to proceed before the

                                   6   magistrate judge,” a prisoner plaintiff “cannot escape” the 28 U.S.C. § 1915(g) consequences of

                                   7   such a dismissal “through an untimely collateral attack.” Hoffman v. Pulido, 928 F.3d 1147, 1149

                                   8   (9th Cir. 2019) (citing Williams v. King, 875 F.3d 500, 504-05 (9th Cir. 2017)). The dismissal of

                                   9   the first four actions listed above constitute strikes under 28 U.S.C. § 1915(g), and are no longer

                                  10   pending. Thus, a challenge to the three strikes consequence of each dismissal is precluded by

                                  11   Hoffman.

                                  12   III.   Complaint
Northern District of California
 United States District Court




                                  13          The complaint alleges that a constitutional violation occurred on July 19, 2018, over a year

                                  14   before plaintiff filed the complaint on September 18, 2019. See generally Dkt. No. 1. Plaintiff

                                  15   has not alleged that he is under imminent danger of serious physical injury. Id. Nor can it be

                                  16   plausibly inferred from the complaint’s allegations that plaintiff is in imminent danger of serious

                                  17   physical injury. See Andrews II, 493 F.3d at 1055 (Section 1915(g) requires plausible allegations

                                  18   of imminent danger of serious physical injury).

                                  19                                              CONCLUSION

                                  20          Accordingly, within twenty-eight (28) days of the date of this order, plaintiff shall show

                                  21   cause why his in forma pauperis status should not be revoked pursuant to the three strikes

                                  22   provision set forth in 28 U.S.C. § 1915. Failure to respond in accordance with this order will

                                  23   result in dismissal of this action without further notice to plaintiff pursuant to Rule 41(b) of the

                                  24   Federal Rules of Civil Procedure for failure to comply with a court order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 1/16/2020

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
                                                                                          6
